Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 3-5, 8, 14, 16, 17, 21, 23-29 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 8, 14, 21 are allowed because the argument filed on 12/14/2021 is persuasive that claims are not obvious in view of the art of record.
Claims 3-5, 16, 17, 23-29 are allowed because of the dependency on the allowed claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
GONG et al. (US 20200154467) teaches receiving CORESET configuration and monitoring PDCCH in the CORESET (fig. 12D).
(par. 47).

R2-1706427 teaches Configuration of a DL bandwidth part includes at least one CORESET (page 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466